Opinion by
Tilson, J.
The testimony showed that certain items consist of hats known as harvest hats, in chief value of paper, valued at less than $3 per dozen and that they are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith those hats imported and withdrawn for consumption prior to the effective date of the Netherlands Trade Agreement (T. D. 48075) were held dutiable at 25 percent ad valorem under paragraph 1504 (b) (5), and those subsequent to that date, at 12)4 percent under paragraph 1504 (b) (5) and said trade agreement. The protests were sustained to this extent.